Citation Nr: 0107489	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  95-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a right shoulder 
disability.

Entitlement to service connection for a neurological 
disability of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman
INTRODUCTION

The veteran had active service from June 1972 to October 1972 
and from July 1983 to January 1994.

This appeal arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in pertinent part, denied service 
connection for a right shoulder disability and a neurological 
disability of the feet and from a March 1995 rating decision 
by the VA RO in St. Petersburg, Florida which denied service 
connection for an eye condition and hypertension.

The issue of service connection for hypertension was granted 
in a Board of Veterans' Appeals (Board) decision entered in 
April 1997 in which the remaining above issues were remanded.  
In May 1997 the veteran requested that his claims file be 
permanently transferred to the Detroit RO.  Subsequently, in 
an October 2000 rating decision, service connection was 
granted for an eye condition.  The veteran's case was 
returned to the Board in February 2001.

It is herein noted that a statement of the case addressing 
the issue of an increased evaluation for osteoarthritis of 
multiple joints, including the left elbow and the ankles, was 
issued in September 1999.  However, as the current record 
does not show that a substantive appeal has been received, 
this issue is not currently for appellate consideration.


FINDINGS OF FACT

1.  A right shoulder disability is not demonstrated to be the 
result of the veteran's active service.

2.  Neurological impairment of the feet is not demonstrated 
to be the result of the veteran's active service.
CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or as the 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  The claimed neurological impairment of the feet was not 
incurred in or as the result of service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that at the time of a 
examination in February 1972 for entry into reserve service,  
as well as at the time of a February 1980 reserve 
examination, the veteran did not report any neurological 
impairment of the feet or a right shoulder disability.  The 
veteran's entrance and discharge examinations as well as the 
clinical records covering the veteran's first period of 
active duty are not currently of record.

On medical examination in February 1983 the veteran's upper 
extremities and feet were found to be normal and he was found 
to be neurologically normal.  On a medical examination in 
February 1986 his upper extremities and feet were again found 
to be normal and he was again found to be neurologically 
normal.

Service clinical records show that in October 1991 the 
veteran was seen for an old twisted right ankle; he 
complained of intermittent pain with exercise and sharp 
shooting pain on the medial heel going upward.  On X-ray 
examination of the right ankle there was a question of a 
remote avulsion at the inferior anterior heel.  In April 1992 
it was indicated that he was again seen for the same 
complaints.  On examination there was slight edema of the 
lateral aspect of the right foot.  On X-ray examination of 
the right ankle there was no acute abnormality.

The veteran complained of severe pain in the bottom of his 
right foot in May 1992.  An assessment of right plantar 
fasciitis with accompanied dorsal foot swelling was made.  In 
July 1992 it was reported that the right plantar fasciitis 
had resolved and later the same month it was reported that 
the right arch pain had resolved.

At the time of the veteran's November 1993 separation 
examination, the veteran reported right shoulder crepitus and 
pain in both feet, particularly the lateral aspect of the 
left foot.  On a podiatric examination the assessment was 
degenerative joint disease of the right ankle and supination 
at the right foot.  On a physical therapy examination, there 
was a full range of right shoulder motion with full strength.  
An impingement test was positive.  There was mild tenderness 
over the greater tuberosity.  The assessment was impingement 
syndrome of the right shoulder.  The summary of defects and 
diagnoses included degenerative joint disease of the right 
foot and impingement syndrome of the right shoulder.  No 
neurological impairment of the feet was noted.

On VA orthopedic examination in March 1994, the veteran 
complained that his right ankle got stiff and cracked and 
that the right shoulder would pop and grind.  The sole of the 
feet got red, sore and stiff.  On X-ray examination of the 
right shoulder, there was no evidence of recent displaced 
fracture and the joint appeared to be within normal limits.  
Following examination, the diagnoses included pain in the 
sole of the feet of undetermined etiology, nothing found 
clinically; right shoulder, no pathology found; and right 
ankle, no pathology found.

G.R.G., D.P.M., in a November 1994 statement, related that he 
first saw the veteran in September 1994 for complaints of 
ankles and foot pain.  X-ray examination revealed osteophytes 
in both ankles and loose bodies on the right.  It was 
indicated that factors aggravating the veteran's symptoms 
included his weight, job demands, normal daily activities and 
history of military related activity.  Included with the 
statement was an imaging report reflecting that on 
examination of the veteran's ankles the impression was 
bilateral hallux valgus deformities.

A hearing on appeal was conducted in July 1995.  At this time 
the veteran gave detailed testimony in support of his claims.  
He stated that both his right shoulder disability and 
neurological impairment of the feet were manifested during 
his latter period of active duty.  He indicated that the 
right shoulder condition became a problem during his last 
year and one-half of active duty and he was given exercises 
but that he had not sought treatment after service as it was 
a minor problem and because of the expense of treatment.  He 
reported experiencing shooting pains which sometimes started 
in the outer edges of the feet or in the toes.

Pursuant to the Board's remand, the RO initiated a request 
for the search for additional service medical records.  
Additional records pertaining to both of the veteran's period 
of active duty were received in April 1998.

A VA orthopedic examination of the veteran was conducted in 
May 1998.  The examiner indicated that he reviewed a copy of 
the Board's remand as well as the veteran's medical records 
before conducting the examination.  At this time the veteran 
related that he had difficulty sleeping at night due to pain 
in the right shoulder.  There was a grinding sensation, 
especially on movement of the right shoulder.  The pain 
seemed to increase with activity and there was some aching in 
the left elbow and both ankles.  He stated that he could not 
pinpoint areas of pain.  The legs cramped if he walked too 
long.  He had to use a shoe built up and also had injection 
treatment but there was no change in his condition.

The veteran stated that he did not know how the right 
shoulder started to become painful but that this was of 
gradual onset for the last five or six years.  He stated that 
he used to do a lot of lifting and because of the pain he 
consulted a doctor in the service.  Since then periodically 
he had taken Tylenol and had not consulted any other doctor 
for the shoulder.  It was reported that there was no history 
of any flare-up.  The veteran stated that there was no other 
history of injury, even after he left the service.

On examination of the veteran, there was full range of motion 
of the cervical spine without any complaints.  Both shoulders 
were at a symmetrical level, contour was normal and there was 
no atrophy, swelling or deformity.  The veteran complained of 
pain on palpation in the right deltoid area near the shoulder 
on the right side.

The range of motion included abduction to 165 degrees with 
complaint of pain, forward flexion to 165 degrees without any 
complaint of pain, and external and internal rotation to 75 
degrees.  The range of motion against active resistance was 
good but the veteran complained of pain near the top of the 
shoulder.  There was no crepitation on movement.

Both upper limbs were negative for any neurological 
deficiency and the grip strength was good.  It was reported 
that on X-ray examination of the right shoulder the findings 
were normal.  There was no evidence of soft tissue 
calcification or arthritic changes.  The diagnosis was mild 
tendinitis of the right shoulder; no clinical evidence of 
rotator cuff injury.

The examining physician, after noting that the pathology in 
the right shoulder was tendinitis of a mild nature, observed 
that it was not likely that the veteran's present physical 
complaint regarding his right shoulder was in any way related 
to the active service condition.  After opining that there 
was no evidence of impingement at the current time, the 
examining physician stated that the rationale for this 
opinion was that the veteran had sufficient strength against 
active resistance as well as good range of motion of the 
shoulder.

G.W.B., D.P.M., reported that he saw the veteran in December 
1997 for a chief complaint of painful feet.  After 
examination of the veteran, diagnoses of tibial sesamoiditis, 
right, and peroneal brevis tendinitis, left, were reported.  
Treatment included ultrasound, steroid injections and 
medication.  Orthotics were subsequently prescribed.

Analysis

The veteran is seeking service connection for a right 
shoulder disability and a neurological disability of the 
feet.  Since the June 1994 rating decision, because of 
changes in the law, specifically Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the 
responsibility of the VA in developing claims, such as 
requiring medical examinations and opinions has been 
enhanced.

The RO, in a letter dated in February 2001, advised the 
veteran of the change in the law and that VA had reviewed the 
veteran's case and found that the requirements of the law had 
been met.  The Board agrees that development consistent with 
the requirements of the Veterans Claims Assistance Act of 
2000 has already been accomplished.

A.  Neurological Impairment of the Feet

The evidence of record confirms that the veteran complained 
of foot problems in service.  However, no diagnosis of any 
neurological impairment of the feet was made in service.  
While the veteran complained of pain in the sole of the feet 
in March 1994, the origin was undetermined following 
examination and nothing was found clinically.  Private 
practitioners have identified several foot conditions, 
including hallux valgus deformities, osteophytes in both 
ankles and loose bodies on the right, right tibial 
sesamoiditis and left peroneal brevis tendinitis.  However, 
no diagnosis of a neurological impairment of the feet has 
been made.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

The veteran has contended that he was told that a 
neurological impairment of the feet led to his current 
degenerative joint disease of the feet, for which service 
connection has been granted.  The Board notes that the 
evidence supports a finding that no diagnosis of a 
neurological impairment of the feet was made while the 
veteran was on active duty.  Moreover, there is no competent 
medical evidence or opinion of any causal relationship 
between his current disability of the feet and the cause to 
which it has been attributed by the veteran.  Although the 
veteran argues that the etiology of his current feet 
disability was a neurological impairment of the feet in 
service, he has not submitted any competent evidence, such as 
a physician's opinion, confirming this etiology.

While the veteran has maintained that a neurological 
impairment of the feet led to the current feet disability, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286 (1992).

The Board concludes, based upon the current evidence of 
record, that service connection for neurological impairment 
of the feet is not warranted as the claimed disability is not 
shown to have had its onset in service.  38 U.S.C.A. §§ 1110, 
1131: 38 C.F.R. § 3.303.  While careful consideration has 
been given to the doctrine of reasonable doubt, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107.

B.  Right Shoulder Disability

The veteran contends that he began experiencing right 
shoulder problems about one and one-half years before he 
completed his second tour of active duty.  It should first be 
noted that some chronic diseases, such as degenerative joint 
disease, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 
1991); 38 C.F.R. § 3.307(a)(3) (2000); see 38 U.S.C.A. 
§ 1101(3) (West 1991) and 38 C.F.R. § 3.309(a) (2000) 
(listing applicable chronic diseases).

The veteran believes that his current right shoulder 
disability began in service, and the record does show that he 
did report right shoulder problems at the time of his 
November 1993 separation examination and that, on a physical 
therapy examination, an assessment was impingement syndrome 
of the right shoulder.  However, when he was examined in May 
1998 the physician concluded that, as the veteran had 
sufficient strength against active resistance as well as good 
range of motion of the shoulder, there was no evidence of 
impingement at the current time and that it was not likely 
that the pathology in the right shoulder. mild tendinitis, 
was in any way related to the active service condition.

The Board finds that, based upon a review of the veteran's 
arguments and the evidence of record, there is no basis for a 
grant of service connection for a right shoulder disability.  
No competent evidence has been submitted demonstrating that 
the veteran currently has a right shoulder disability as the 
result of service.  Based upon the current evidence of 
record, service connection for a right shoulder disability 
must be denied as the claimed disability is not shown to have 
had its onset in service, and can not causally be related to 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.   In light of the foregoing 
and in view of the extensive development that has taken place 
in connection with this appeal, further development is not in 
order.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


ORDER

Entitlement to service connection a right shoulder disability 
and a neurological disability of the feet is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

